UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares of the issuer's common stock, par value $1.25, outstanding as of April 22, 2011 was 16,441,417 shares. Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM 4. CONTROLS AND PROCEDURES 45 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 45 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 45 ITEM 4. REMOVED AND RESERVED 45 ITEM 5. OTHER INFORMATION 45 ITEM 6. EXHIBITS 46 SIGNATURES 47 Exhibit Index 48 Certification Pursuant to Section 302 Certification Pursuant to Section 302 Certification Pursuant to Section 906 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) March 31, December 31, ASSETS Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan losses ) ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 10) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 18,465,255 shares issued in 2011 (including 790,405 shares declared on March 31, 2011 as a stock dividend) and 17,660,312 shares issued in 2010 Paid-in capital Retained earnings Treasury stock (2,023,838 shares at cost) ) ) Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended March 31, Interest income Loans $ $ Investment securities – taxable 18 26 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 80 82 Other interest earning assets 10 11 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Total other-than-temporary impairment losses – ) Portion of loss recognized in other comprehensive income (before taxes) – ) Net impairment losses recognized in earnings – ) Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest ) ) Net income attributable to Southside Bancshares, Inc. $ $ Earnings per common share – basic $ $ Earnings per common share – diluted $ $ Dividends paid per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (in thousands, except share amounts) Three Months Ended March 31, Common Stock Balance, beginning of period $ $ Issuance of common stock (14,538 shares in 2011 and 60,543 shares in 2010) 18 76 Stock dividend declared Balance, end of period Paid-in capital Balance, beginning of period Issuance of common stock (14,538 shares in 2011 and 60,543 shares in 2010) Tax benefit of incentive stock options 2 Stock dividend declared Balance, end of period Retained earnings Balance, beginning of period Net income attributable to Southside Bancshares, Inc. Dividends paid on common stock ($0.17 per share in 2011 and $0.17 per share in 2010) (2,658 ) (2,552 ) Stock dividend declared (16,109 ) (15,504 ) Balance, end of period Treasury Stock Balance, beginning of period (28,377 ) (23,545 ) Purchase of common stock (1,101 shares in 2010) – (24 ) Balance, end of period (28,377 ) (23,569 ) Accumulated other comprehensive loss Balance, beginning of period (6,819 ) Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (1,174 ) (5,431 ) Non-credit portion of other-than-temporary impairment losses on available for sale securities, net of tax – 23 Reclassification of other-than-temporary impairment charges on available for sale securities included in net income, net of tax – 49 Adjustment to net periodic benefit cost, net of tax Net change in accumulated other comprehensive income (loss) (4,638 ) Balance, end of period (5,575 ) (409 ) Total shareholders’ equity Noncontrolling interest Balance, beginning of period Net income attributable to noncontrolling interest shareholders Capital distribution to noncontrolling interest shareholders (115 ) (156 ) Balance, end of period Total equity $ $ Comprehensive income Net income $ $ Net change in accumulated other comprehensive income (loss) ) Comprehensive income Comprehensive income attributable to the noncontrolling interest (865 ) (530 ) Comprehensive income attributable to Southside Bancshares, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation Amortization of premium Accretion of discount and loan fees ) ) Provision for loan losses Decrease in interest receivable (Increase) decrease in other assets ) Net change in deferred taxes ) ) Decrease in interest payable ) ) Increase in other liabilities Decrease in loans held for sale Gain on sale of securities available for sale ) ) Net other-than-temporary impairment losses – 75 Gain on sale of assets – (7 ) Loss on retirement of assets 90 – Impairment on other real estate owned 20 Gain on sale of other real estate owned – ) Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of investment securities available for sale Proceeds from sales of mortgage-backed securities available for sale Proceeds from maturities of investment securities available for sale Proceeds from maturities of mortgage-backed securities available for sale Proceeds from maturities of mortgage-backed securities held to maturity Proceeds from redemption of FHLB stock Purchases of investment securities available for sale ) ) Purchases of mortgage-backed securities available for sale ) ) Purchases of mortgage-backed securities held to maturity ) ) Purchases of FHLB stock and other investments ) ) Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment – 38 Proceeds from sales of other real estate owned – Proceeds from sales of repossessed assets Net cash used in investing activities ) ) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) (in thousands) Three Months Ended March 31, FINANCING ACTIVITIES: Net increase in demand and savings accounts Net increase (decrease) in certificates of deposit ) Net decrease in federal funds purchased and repurchase agreements ) ) Proceeds from FHLB advances Repayment of FHLB advances ) ) Net capital distributions to non-controlling interest in consolidated entities ) ) Tax benefit of incentive stock options 2 Purchase of common stock – ) Proceeds from the issuance of common stock Dividends paid ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES FOR CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid – – SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of other repossessed assets and real estate through foreclosure $ $ Declaration of 5% stock dividend Adjustment to pension liability ) ) Unsettled trades to purchase securities ) ) Unsettled trades to sell securities – Unsettled issuances of brokered CDs – The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1.Basis of Presentation In this report, the words “the Company,” “we,” “us,” and “our” refer to the combined entities of Southside Bancshares, Inc. and its subsidiaries.The words “Southside” and “Southside Bancshares” refer to Southside Bancshares, Inc.The words “Southside Bank” and “the Bank” refer to Southside Bank (which, subsequent to the internal merger of Fort Worth National Bank (“FWNB”) with and into Southside Bank, includes FWNB).“FWBS” refers to Fort Worth Bancshares, Inc., a bank holding company acquired by Southside of which FWNB was a wholly-owned subsidiary.“SFG” refers to Southside Financial Group, LLC, of which Southside owns a 50% interest and consolidates for financial reporting. The consolidated balance sheet as of March 31, 2011, and the related consolidated statements of income, equity and cash flows and notes to the financial statements for the three month period ended March 31, 2011 and 2010 are unaudited; in the opinion of management, all adjustments necessary for a fair statement of such financial statements have been included.Such adjustments consisted only of normal recurring items.All significant intercompany accounts and transactions are eliminated in consolidation.The preparation of these consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires the use of management’s estimates. These estimates are subjective in nature and involve matters of judgment.Actual amounts could differ from these estimates. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2010.All share data has been adjusted to give retroactive recognition to stock splits and stock dividends.For a description of our significant accounting and reporting policies, refer to Note 1 of the Notes to Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2010. Accounting Standards ASUNo. 2010-06, “Fair Value Measurements and Disclosures (Topic820) - Improving Disclosures About Fair Value Measurements.” ASU2010-06 requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels 1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)company should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level 3 of the fair value hierarchy became effective for us on January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for us on January1, 2010. See Note 9 – Fair Value Measurements. ASU No. 2010-18 “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset”.ASU 2010-18 provides that modifications of loans that are accounted for within a pool do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans that are not accounted for within pools. Loans accounted for individually continue to be subject to the troubled debt restructuring accounting provisions.ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration.The provisions of ASU 2010-18 did not have a significant impact on our consolidated financial statements. 6 Table of Contents ASU No. 2010-20, “Receivables (Topic 310) - Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU2010-20 requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing receivable, which is generally a disaggregation of portfolio segment.The required disclosures include, among other things, a roll forward of the allowance for credit losses as well as information about modified, impaired, non-accrual and past due loans and credit quality indicators. ASU2010-20 became effective for our financial statements as of December31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period became effective for our financial statements that include periods on or after January1, 2011. ASU No.2010-28, “Intangibles - Goodwill and Other (Topic 350) - When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.” ASU2010-28 modifies Step1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist such as if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. The provisions of ASU2010-28 became effectiveon January1, 2011 and did not have a significant impact on our financial statements. ASU No.2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 (Topic 310)”, was issued January2011 deferring the new disclosure requirements (paragraphs 310-10-50-31 through 50-34 of the FASB Accounting Standards Codification) about troubled debt restructurings to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed Accounting Standards Update, Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors. As a result of the issuance of Update 2011-02, the provisions of Update 2011-01 are effective for the first interim or annual period beginning on or after June15, 2011 or September 30, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. We do not expect the adoption of the Update to have a material effect on our financial statements at the date of adoption. ASU No.2011-02, “Receivables (Topic 310) - A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” ASU2011-02 clarifies which loan modifications constitute troubled debt restructurings and is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings. In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude, under the guidance clarified by ASU2011-02, that both of the following exist: (a)the restructuring constitutes a concession; and (b)the debtor is experiencing financial difficulties. ASU2011-02 will be effective on July1, 2011, and applies retrospectively to restructurings occurring on or after January1, 2011. Adoption of ASU2011-02 is not expected have a significant impact on our financial statements. 2.Earnings Per Share Earnings per share attributable to Southside Bancshares, Inc. on a basic and diluted basis have been adjusted to give retroactive recognition to stock splits and stock dividends and is calculated as follows (in thousands, except per share amounts): Three Months Ended March 31, Basic and Diluted Earnings: Net Income - Southside Bancshares, Inc. $ $ Basicweighted-average shares outstanding: Add:Stock options 5 67 Diluted weighted-average shares outstanding Basic Earnings Per Share: Net Income - Southside Bancshares, Inc. $ $ Diluted Earnings Per Share: Net Income - Southside Bancshares, Inc. $ $ 7 Table of Contents On March 31, 2011, our board of directors declared a 5% stock dividend to common stock shareholders of record as of April 20, 2011, and payable on May 11, 2011. For the three month period ended March 31, 2011 and 2010, there were no antidilutive options. 3.Comprehensive Income (Loss) The components of other comprehensive income (loss) are as follows (in thousands): Three Months Ended March 31, 2011 Before-Tax Tax Net-of-Tax Amount Expense Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income ) Net unrealized gains on securities ) Change in pension plans ) Other comprehensive income $ $ ) $ Three Months Ended March 31, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities 36 ) 23 Less:reclassification adjustment for gains included in net income ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income ) 26 ) Net unrealized losses on securities ) ) Change in pension plans ) Other comprehensive loss $ )
